Name: Commission Regulation (EEC) No 2103/93 of 29 July 1993 fixing the export refunds on cereals and on wheat or rye flour, groats and meal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 190/52 Official Journal of the European Communities 30 . 7. 93 COMMISSION REGULATION (EEC) No 2103/93 of 29 July 1993 fixing the export refunds on cereals and on wheat or rye flour, groats and meal THE COMMISSION OF THE EUROPEAN COMMUNITIES, and are used as the basis for determining the agricultural conversion rates of the Member States' currencies ; whereas detailed rules on the application and determina ­ tion of these conversions were set by Commission Regu ­ lation (EEC) No 1068/93 (4) ;Having regard to the Treaty establishing the European Economic Community, Whereas it follows from applying the detailed rules set out above to the present situation on the market in cereals, and in particular to quotations or prices for these products within the Community and on the world market, that the refunds should be as set out in the Annex hereto : Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), and in particular the third subpara ­ graph of Article 13 (2) thereof, Whereas Article 13 of Regulation (EEC) No 1766/92 provides that the difference between quotations or prices on the world market for the products listed in Article 1 of that Regulation and prices for those products in the Community may be covered by an export refund ; Whereas Council Regulation (EEC) No 990/93 (5) prohi ­ bits trade between the European Economic Community and the Federal Republic of Yugoslavia (Serbia and Montenegro) ; whereas this prohibition does not apply in certain situations as comprehensively listed in Articles 2, 4, 5 and 7 thereof ; whereas account should be taken of this fact when fixing the refunds ; Whereas the refunds must be fixed taking into account the factors referred to in Article 2 of Commission Regula ­ tion (EEC) No 1 533/93 (2), laying down detailed rules on the granting of export refunds on cereals and the measures to be taken in the event of disturbance on the market for cereals ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Whereas, as far as wheat and rye flour, groats and meal are concerned, when the refund on these products is being calculated, account must be taken of the quantities of cereals required for their manufacture ; whereas these quantities were fixed in Regulation (EEC ) No 1 533/93 ; HAS ADOPTED THIS REGULATION : Article 1Whereas the world market situation or the specific requirements of certain markets may make it necessary to vary the refund for certain products according to destina ­ tion : The export refunds on the products listed in Article 1 (a), (b) and (c) of Regulation (EEC) No 1766/92, excluding malt, exported in the natural state, shall be as set out in the Annex hereto. Whereas the refund must be fixed once a month ; whereas it may be altered in the intervening period ; Article 2Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92 (3) are used to convert amounts expressed in third country currencies This Regulation shall enter into force on 30 July 1993. (') OJ No L 181 , 1 . 7 . 1992, p . 21 . 0 OJ No L 151 , 23 . 6 . 1993, p . 15. (3) OJ No L 387, 31 . 12. 1992, p. 1 . (4) OJ No L 108, 1 . 5 . 1993, p. 106. 5 OJ No L 102, 28 . 4. 1993 , p. 14. 30 . 7. 93 Official Journal of the European Communities No L 190 /53 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 July 1993 . For the Commission Rene STEICHEN Member of the Commission 30 . 7. 93No L 190/54 Official Journal of the European Communities ANNEX to the Commission Regulation of 29 July 1993 fixing the export refunds on cereals and on wheat or rye flour, groats and meal (ECU/ tonne) (ECU/ tonne) Product code Destination (') Amount of refund (2) 0709 90 60 000   0712 90 19 000   1001 10 00 200   1001 10 00 400   1001 90 91 000   1001 90 99 000 04 25,00 05 17,00 08 18,00 02 15,00 1002 00 00 000 03 25,00 06 17,00 02 15,00 1003 00 10 000   1003 00 20 000 04 25,00 02 15,00 1003 00 80 000 04 25,00 02 15,00 1004 00 00 200   1004 00 00 400   1005 10 90 000   1005 90 00 000 07 15,00 04 75,00 02 0 Product code Destination (') Amount of refund (2) 1007 00 90 000   1008 20 00 000   1101 00 00 100 01 55,00 1101 00 00 130 01 52,00 1101 0000 150 01 48,00 1101 0000 170 01 44,00 1101 00 00 180 01 41,00 1101 00 00 190   1101 00 00 900   1102 1000500 01 55,00 1102 10 00 700 , .   1102 10 00 900   1103 11 30200 01 47,00 ( 5) 1103 11 30 900   1103 11 50200 01 47,000 1103 11 50 400   1103 11 50 900   1103 11 90200 01 55,000 1103 11 90 800   (') The destinations are identified as follows : 01 AH third countries, 02 Other third countries, 03 Switzerland, Austria and Liechtenstein, 04 Switzerland, Austria, Liechtenstein, Ceuta and Melilla, 05 Egypt, Morocco and Tunisia, 06 Korea and Japan, 07 Zones I, III b), VIII a), Cuba and Hungary, 08 Algeria. (2) Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Montenegro) may be granted only where the conditions laid down in Regulation (EEC) No 990/93 are observed. (3) No refund is granted when this product contains compressed meal . iVS : The zones are those defined in Commission Regulation (EEC) No 2145/92 (OJ No L 214, 30 . 7. 1992, p. 20).